Title: Thomas Eston Randolph to Thomas Jefferson, 4 March 1817
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            Dear Sir
            Ashton 4th March 1817
          
          Mr Colclaser, the Miller at Shadwell, who is equally concern’d with me in that business, has received an advantageous offer from Mr Philip Payne to superintend a Mill which he has lately erected on the waters of Roanoke, and wishes to be inform’d immediately, if he will accept it.—In consequence thereof he applied to me yesterday to know my intentions respecting Shadwell Mill; but as the Lease under which I occupy it expires the 1st July nextnext, it is necessary that I should previously consult with you on the subject, for which purpose I will do myself the pleasure to call at MoCello in a day or two—It may not be amiss that I state to you, that we wish to rent the Mill for 3 years for a certain mony rent, to be paid quarterly—and to have the priviledge of extending the lease to 5 years—in which case we shall immediately engage a Millwright to commence a complete repair of the machinery the instant we have finish’d grinding—the contemplated repairs are estimated to cost 500 to $550.—
          We shall expect that you will do such repairs as are indispensable in consequence of the Mill walls leaving the Floors, and thereby causing a serious loss of wheat &c—We propose also that you remove the Head block walls, so that by lengthening the Shafts the water wheels may not rub as they now do, nor cast the water against the Mill walls, the former frequently causes them to be stop’d in the winter, and to the latter circumstance I am disposed to attribute the settling of that corner of the Mill, the rock was originally soft, and being constantly, wet, it has yielded to the great pressure above—The end wall (that next the wheels) has settled considerably during the last year, and I think a prop or props may be so placed as to assist it very materially—we also wish to know whether we can have access to your Land to get Timber for the necessary repairs of the Mill, and on what terms?—
          
            I am with great respect & Afft regards Yrs 
            Thos Eston Randolph
          
        